Case: 2:19-cv-00208-EAS-EPD Doc #: 21-2 Filed: 04/15/19 Page: 1 of 2 PAGEID #: 101

                                                                                                             B



           Thæ TþæmsËtñCImç ffiente$äeüa vy ânü#rme Rider
                  Presented by the Annexus Group

  Transitions Beneficiary Income Rider (TBIR) FAO's
  Until now, annuities have generally been thought of as accumulation or income products. Annuities were
  never really considered to be a viable wealth transfer solution due to unfavorable tax treatment or lack
  of innovative product design. The TBIR rider now          the annuity a viable wealth transfer solutíon by
                                                       mal<es
  integrating the favorable tax treatment of inherited lRAs and non-qualified annuities with cutting edge
  product design from Genesis Financial. With the TBIR, the annuity is now the first income-based wealth
  transfer solution.



  'l   .   Why is an annuity not traditionally viewed as a viable wealth transfer solution?

  Currently, if an annuíty investor wants to leave an enhanced legacy to a beneficiary, he or she is generally
  relegated to death benefit riders that pay a lump sum. Annuities, unlike life insurance, do not share,
  in favorable tax treatment of lump sum death benefit distributions. This leaves the annuity investor
  at a disadvantage when trying to establish a tax efficient legacy strategy for beneficiaries while
  satisfying his own financial planning needs. Secondly, when a beneficiary inherits an IRA or annu
  companies will not allow the addition of an income rider on an inherited contract. The be
  inheritthe money, electto take "stretch" payments, and only have guaranteed income if
  the contract utilizing the current SPIA rates, The TBIR solves both issues by allowing the annu
  investor to create a tax efficíent, income-based legacy congruent with the salient feature
  annuity, lifetime income. The TBIR allows the beneficiary to take advantage of the "
  minimizing the impact of taxes, allowing for guaranteed lifetime income provided by attractive :¡'ì:ìiì::.:r:i::
                                                                                              it, ,.,,
  payout factors that are likely higher than those found on modern living benefit riders .,Th'e' n co rn e-,:1.':,1'-
                                                                                                       i


  base benefit begins accruing when the owner deposits money into the original annuity and sel
  TBIR and the guaranteed income then becom es available to the beneficiary at the death of the
  owner. fhe fBlR allows for the carrier to offer a much needed client benefit in the form of a marketable
  and innovative income ríder for a beneficiary.



  2.       What is the opportunity for the TBIR?
  According to a recent study performed by BNY Mellon, $12 trillion of financial assets are currently
  changing hands and, over the next 30 years, another $30 trillion is going to be transferred from one
  generation to the next,



  3.       What is the TBIR?

  The TBIR is an innovative income rider that facilitates wealth transfer by enabling a con
  accrue a guaranteed income benefit for a beneficiary(s) during the life of the owner.
  lifetime income payout becomes available for the beneficiary at the death of
Case: 2:19-cv-00208-EAS-EPD Doc #: 21-2 Filed: 04/15/19 Page: 2 of 2 PAGEID #: 102




  By,addlng,the TBIR, an owner that purchases this enhanced legacy benelit confers a guaranteed income
  benefit that will be, likely, higher than the amount of income a beneficiary would be able to receive if he
  waited until the death of the ownerto purchase his own income rider on a beneficial contract. ln doing
  so, the owner creates a largeç tax efficient and guaranteed legacy via lifetime income payments to the
  beneficiary.



  5.     Does the TBIR help facilitate 1035 exchanges and transfers?

  Yes. The TBIR is a new wealth transfer concept utilizing an annuity as an income-based wealth transler
  solution. By adding the TBIR, a new 't purpose of t/re money" is estab/ishe d, creating suitability
  justification if the contract is funded via 1035 exchange or transfer.



  6.     Can the TBIR be added     to both qualified and non-qualified annuity contracts?
  Yes.




  7.     Does the TBIR require underwriting?

  No. The TBIR can be added to any new contract stayìng within product issue specs. Since no
  underu,rriting is required, this makes the TBIR a preferred solution or alternative to underwritten wealth
  transfer solutions.



  8.     What is the appeal of the TBIR from an advisor perspective?

  The TBIR helps the advisor to better build a financial services practice by being the mechanism that
  introduces the advisor to the adult children of baby-boomer and senior clients. By creating a relationship
  between the advisorand adult children during the life of the senior parent, the risk of the advìsor losing
  the assetsto anotheradvisor, upon the death of the parent, is greatly reduced. -S*e-e*BNIMelLqls-t-g-dy-



  9.     What is the appeal of the TBIR from an enterprise/carrier perspective?

  There are many benefits for a carrierto add the TBIR to the product suite. These benefits include, but
  are not limited to:

  .    lncreased Sales-see BNY Mellon study, 30 in 30: How Advisors Can Capitalize on a $30Trillion
       Wealth Transfer Over the À/ext 30 Years. Ciic-k   _her-ele_-dq.w_nloa_d*u,hrt_e_Bap_cr.


  '    lncreased profitability-see Genesis pricing document.

  r    lncreased asset retention

  .    Provides suitability justification for appropriate transfers

  .    Attracts new advisors to the carriers and IMO's
